Appeal from a judgment of the Supreme Court (Hemmett, Jr., J.), entered August 5,1996 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent Commissioner of Correctional Services finding petitioner guilty of violating certain prison disciplinary rules.
While an inmate at Clinton Correctional Facility in Clinton County, petitioner was found guilty of violating prison disciplinary rules prohibiting inmates from engaging in extortion and making threats. He challenges this determination on the ground that he was denied the right to call a particular inmate as a witness at the hearing. Because the proffered testimony of this inmate was irrelevant to the issue of petitioner’s guilt or innocence of the charged offenses, petitioner’s request for this witness was properly denied (see, Matter of Dumpson v Mann, 225 AD2d 809, 811, lv denied 88 NY2d 805). Petitioner’s remaining contentions are either unpreserved for review or without merit.
Cardona, P. J., Mercure, Crew III, Casey and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.